              Case 8:11-cr-00148-JVS Document 2034 Filed 06/23/20 Page 1 of 6 Page ID #:23685

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 11-148(B)-JVS

 Defendant     Michael Sancen                                                Social Security No. N         o   n     e
       “Kid”; Michael Angel-Sancen Gil; Manuel Issal
       Zamora; Francisco Lara; Jaime Sance; Marcelo                          (Last 4 digits)
 akas: Barragan; Juan Manuel Ceniceros; Jesus Cesneros

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                    MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.         06     22      2020

  COUNSEL                                                               Robert Rexrode, Appt.
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Racketeer Influenced and Corrupt Organizations Conspiracy in violation of 18 USC Section 1962(d) as charged in Count 1 of
                     the Second Superseding Indictment

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 24   MONTHS


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years
under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and General Order 20-04.

         2.    The defendant shall not commit any violation of local, state, or federal law or ordinance.

         3.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
               submit to one drug test within 15 days of release from custody and at least two periodic drug tests
               thereafter, not to exceed eight tests per month, as directed by the Probation Officer.



CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
              Case 8:11-cr-00148-JVS Document 2034 Filed 06/23/20 Page 2 of 6 Page ID #:23686

 USA vs.      Michael Sancen                                       Docket No.:   SACR 11-148(B)-JVS

         4.    The defendant shall participate in an outpatient substance abuse treatment and counseling program that
               includes urinalysis, breath and/or sweat patch testing, as directed by the Probation Officer. The
               defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription medications
               during the period of supervision.

         5.    During the course of supervision, the Probation Officer, with the agreement of the defendant and
               defense counsel, may place the defendant in a residential drug treatment program approved by the U.S.
               Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which
               may include counseling and testing, to determine if the defendant has reverted to the use of drugs. The
               defendant shall reside in the treatment program until discharged by the Program Director and Probation
               Officer.

         6.    As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
               treatment to the aftercare contractors during the period of community supervision. The defendant shall
               provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
               ability to pay, no payment shall be required.

         7.    During the period of community supervision, the defendant shall pay the special assessment in
               accordance with this judgment's orders pertaining to such payment.

         8.    The defendant shall comply with the immigration rules and regulations of the United States, and if
               deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
               The defendant is not required to report to the Probation & Pretrial Services Office while residing outside
               of the United States; however, within 72 hours of release from any custody or any reentry to the United
               States during the period of Court-ordered supervision, the defendant shall report for instructions to the
               United States Probation Office located at: the United States Court House, 411 West Fourth Street, Santa
               Ana, CA 92701-4597

         9.    The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
               passport or any other form of identification in any name, other than the defendant's true legal name, nor
               shall the defendant use, any name other than the defendant's true legal name without the prior written
               approval of the Probation Officer.


         10.      The defendant shall not associate with anyone known to the defendant to be a member of the
               Mexican Mafia Gang and others known to the defendant to be participants in the Mexican Mafia Gang's
               criminal activities, with the exception of the defendant's family members. The defendant may not wear,
               display, use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or any
               other clothing that defendant knows evidence affiliation with the Mexican Mafia Gang, and may not
               display any signs or gestures that defendant knows evidence affiliation with the Mexican Mafia Gang.


         11.      As directed by the Probation Officer, the defendant shall not be present in any area known to the
               defendant to be a location where members of the Mexican Mafia Gang meet or assemble.


CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 6
            Case 8:11-cr-00148-JVS Document 2034 Filed 06/23/20 Page 3 of 6 Page ID #:23687

 USA vs.     Michael Sancen                                                    Docket No.:     SACR 11-148(B)-JVS

          12.       The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers
                (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage
                devices or media, email accounts, social media accounts, cloud storage accounts, or other areas under
                the defendant’s control, to a search conducted by a United States Probation Officer or law enforcement
                officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
                occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant
                to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
                suspicion that the defendant has violated a condition of his supervision and that the areas to be searched
                contain evidence of this violation.

    13.      The defendant shall cooperate in the collection of a DNA sample from the defendant.

          The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
          substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
          dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited
          without the consent of the sentencing judge.

          The Court recommends that the defendant be housed at the facility in Victorville to facilitate visitation
          with family and friends.

           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
                and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or
                extend the period of supervision, and at any time during the supervision period or within the maximum period permitted by
                law, may issue a warrant and revoke supervision for a violation occurring during the supervision period.




                     June 23, 2020
                     Date                                                   U. S. District Judge James V Selna

           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
                 officer.

                                                                            Clerk, U.S. District Court



                     6/23/20                                 By             Lisa Bredahl
                     Filed Date                                             Deputy Clerk




           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                   While the defendant is on probation or supervised release pursuant to this judgment:

CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
            Case 8:11-cr-00148-JVS Document 2034 Filed 06/23/20 Page 4 of 6 Page ID #:23688

 USA vs.     Michael Sancen                                              Docket No.:      SACR 11-148(B)-JVS


           1. The defendant must not commit another federal, state,          9.    The defendant must not knowingly associate with any
              or local crime;                                                      persons engaged in criminal activity and must not
           2. The defendant must report to the probation office in                 knowingly associate with any person convicted of a
              the federal judicial district of residence within 72                 felony unless granted permission to do so by the
              hours of imposition of a sentence of probation or                    probation officer. This condition will not apply to
              release from imprisonment, unless otherwise directed                 intimate family members, unless the court has completed
              by the probation officer;                                            an individualized review and has determined that the
           3. The defendant must report to the probation office as                 restriction is necessary for protection of the community
              instructed by the court or probation officer;                        or rehabilitation;
           4. The defendant must not knowingly leave the judicial            10.   The defendant must refrain from excessive use of alcohol
              district without first receiving the permission of the               and must not purchase, possess, use, distribute, or
              court or probation officer;                                          administer any narcotic or other controlled substance, or
           5. The defendant must answer truthfully the inquiries of                any paraphernalia related to such substances, except as
              the probation officer, unless legitimately asserting his             prescribed by a physician;
              or her Fifth Amendment right against self-                     11.   The defendant must notify the probation officer within 72
              incrimination as to new criminal conduct;                            hours of being arrested or questioned by a law
           6. The defendant must reside at a location approved by                  enforcement officer;
              the probation officer and must notify the probation            12.   For felony cases, the defendant must not possess a
              officer at least 10 days before any anticipated change               firearm, ammunition, destructive device, or any other
              or within 72 hours of an unanticipated change in                     dangerous weapon;
              residence or persons living in defendant’s residence;          13.   The defendant must not act or enter into any agreement
           7. The defendant must permit the probation officer to                   with a law enforcement agency to act as an informant or
              contact him or her at any time at home or elsewhere                  source without the permission of the court;
              and must permit confiscation of any contraband                 14.   As directed by the probation officer, the defendant must
              prohibited by law or the terms of supervision and                    notify specific persons and organizations of specific risks
              observed in plain view by the probation officer;                     posed by the defendant to those persons and
           8. The defendant must work at a lawful occupation                       organizations and must permit the probation officer to
              unless excused by the probation officer for schooling,               confirm the defendant’s compliance with such
              training, or other acceptable reasons and must notify                requirement and to make such notifications;
              the probation officer at least ten days before any             15.   The defendant must follow the instructions of the
              change in employment or within 72 hours of an                        probation officer to implement the orders of the court,
              unanticipated change;                                                afford adequate deterrence from criminal conduct, protect
                                                                                   the public from further crimes of the defendant; and
                                                                                   provide the defendant with needed educational or
                                                                                   vocational training, medical care, or other correctional
                                                                                   treatment in the most effective manner.




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 4 of 6
            Case 8:11-cr-00148-JVS Document 2034 Filed 06/23/20 Page 5 of 6 Page ID #:23689
           The defendant must also comply with the following special conditions (set forth below).


                     STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

                The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
                restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
                be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution,
                however, are not applicable for offenses completed before April 24, 1996.

                If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
                balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
                residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
                defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
                § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of
                a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. §
                3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

                Payments will be applied in the following order:

                         1. Special assessments under 18 U.S.C. § 3013;
                         2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                                States is paid):
                                   Non-federal victims (individual and corporate),
                                   Providers of compensation to non-federal victims,
                                   The United States as victim;
                         3. Fine;
                         4. Community restitution, under 18 U.S.C. § 3663(c); and
                         5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

                As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
                report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
                statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must
                not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
                proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
                accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

                The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
                approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 6
            Case 8:11-cr-00148-JVS Document 2034 Filed 06/23/20 Page 6 of 6 Page ID #:23690
 USA vs.     Michael Sancen                                                       Docket No.:     SACR 11-148(B)-JVS




                                                                           RETURN

           I have executed the within Judgment and Commitment as follows:
           Defendant delivered on                                                        to
           Defendant noted on appeal on
           Defendant released on
           Mandate issued on
           Defendant’s appeal
               determined on
           Defendant delivered on                                                        to
 at
                the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                               United States Marshal


                                                                By
                     Date                                                      Deputy Marshal




                                                                       CERTIFICATE

           I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
                and in my legal custody.

                                                                               Clerk, U.S. District Court


                                                                By
                     Filed Date                                                Deputy Clerk




                                                      FOR U.S. PROBATION OFFICE USE ONLY


         Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
            term of supervision, and/or (3) modify the conditions of supervision.

              These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


              (Signed)
                         Defendant                                                        Date




                         U. S. Probation Officer/Designated Witness                       Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 6 of 6
